Order, Supreme Court, New York County (Harold Tompkins, J.), entered May 23, 2002, which denied the motion of defendant New York City Housing Authority for summary judgment dismissing the complaint, and the cross motion of plaintiff Champion Window Corp. for summary judgment on its first cause of action, unanimously affirmed, without costs.
Contrary to Champion’s averments, the contract at issue *205clearly provided for the substitution of materials at the Housing Authority’s discretion, and an adjustment in price was permitted. Thus, Champion’s cross motion was properly denied.
The Housing Authority’s motion for summary judgment was also properly denied, since the calculations made by the Housing Authority present factual issues which should be resolved at trial. Concur — Williams, P.J., Nardelli, Tom and Lerner, JJ.